
	
		VI
		112th CONGRESS
		1st Session
		S. 448
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2011
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Shing Ma Steve
		  Li.
	
	
		1.Permanent resident status for
			 Shing Ma Steve Li
			(a)In
			 generalNotwithstanding any other provision of law or any order,
			 for purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.),
			 Shing Ma Steve Li shall be—
				(1)deemed to have
			 been lawfully admitted to, and remained in, the United States; and
				(2)eligible for
			 issuance of an immigrant visa or for adjustment of status under section 245 of
			 such Act (8 U.S.C. 1255).
				(b)Application and
			 payment of feesSubsection (a) shall apply only if the
			 applications for issuance of an immigrant visa or for adjustment of status are
			 filed, with appropriate fees, not later than 2 years after the date of the
			 enactment of this Act.
			(c)Reduction of
			 immigrant visa numbersUpon the granting of an immigrant visa to
			 Shing Ma Steve Li, the Secretary of State shall instruct the
			 proper officer to reduce by 1, during the current or next following fiscal
			 year, the total number of immigrant visas that are made available to natives of
			 the country of the birth of Shing Ma Steve Li under—
				(1)section 203(a) of
			 the Immigration and Nationality Act (8 U.S.C. 1153(a)); or
				(2)section 202(e) of
			 such Act (8 U.S.C. 1152(e)), if applicable.
				(d)PAYGOThe
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
			
